Citation Nr: AXXXXXXXX
Decision Date: 08/31/21	Archive Date: 08/31/21

DOCKET NO. 200731-100728
DATE:  August 31, 2021

ORDER

The appeal for entitlement to a rating in excess of 30 percent for major depressive disorder is dismissed.

FINDING OF FACT

A valid written withdrawal of the Veteran's appeal as to the claim for entitlement to a rating in excess of 30 percent for major depressive disorder was received on April 21, 2021.

CONCLUSION OF LAW

As there is no longer a case in controversy, the claim concerning entitlement to a rating in excess of 30 percent for major depressive disorder is dismissed. 38 U.S.C. § 7105 (2018); 38 C.F.R. § 20.205 (2020).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active service from April 2010 to August 2013, and from June 24, 2014 to September 30, 2014. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2020 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In her July 2020 appeal to the Board, the Veteran elected the hearing review option. 

Increased Rating  Major Depressive Disorder

On April 21, 2021, the Veteran submitted a written request to withdraw the instant appeal before the Board. See April 2021, Correspondence; see also July 2021, Statement in Support of Claim (expressing desire to file supplemental claim for the instant issue based upon updated treatment); July 2021, VA Form 20-0995 (Supplemental Claim for instant issue filed); August 2021, Correspondence (advising Veteran that supplemental claim could be filed upon the Board's granting of request to withdraw instant appeal). 

The written correspondence included the veteran's name, file number, and an express request to withdraw the specific claim on appeal, thus fulfilling all regulatory requirements for a proper withdrawal. 38 C.F.R. §§ 20.205. Based upon the valid written withdrawal submitted by the Veteran, there is no longer a case in controversy over which the Board has jurisdiction, as the effective date of the withdrawal is the date upon which it was received. In this case, that date was April 21, 2021. 38 C.F.R. § 20.205(b)(3).

 

 

Kristin Haddock

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	E. Sutherell, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.